DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 24 May 2022, the 112(b) rejections are overcome by amendment, substantial amendments are made to the claims, claims 2, 8, and 14 are cancelled, claims 17-19 are new, and claims 1, 3-7, 9-13, 15, and 17-19 are pending in the application.
New in this Office Action are 103 rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-4, 6-7, 9, 11-13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US 2017/0062829 A1) in view of Zaghib et al (US 2016/0149261 A1). Hereinafter referred to as Ryu and Zaghib, respectively.
Regarding claim 1, Ryu discloses an electrochemical device for a lithium-sulfur battery (“lithium metal battery” [0162] where the “metal/metalloid alloyable with lithium” [0163] includes “sulfur (S)” [0163]) comprising:
a positive electrode (“cathode 23” [0144], 23 Fig. 2), a negative electrode (“lithium metal anode 20” [0144], 20 Fig. 2 ), and an electrolyte complex (“include a two-layer stack structure including a liquid electrolyte 22a and a solid electrolyte 22b that are sequentially stacked on the protective layer 21 upon one another” [0144]);
wherein the electrolyte complex comprises a first solid phase electrolyte (“solid electrolyte 22b” [0144], “the solid electrolyte may be any electrolyte available for a lithium battery in the art that does not react with the cathode active material, and thus prevents deterioration of the cathode active material during charging and discharging” [0149], 22b Fig. 2) and a second solid phase electrolyte (“protective layer 21” [0144], 21 Fig. 2),
wherein the first solid phase electrolyte and the second solid phase electrolyte are different from each other (“The protective layer may also chemically improve a deposition/dissolution process of lithium ions, … and may consequentially increase deposition density on the surface of the lithium metal anode” [0052] and “the solid electrolyte may be any electrolyte available for a lithium battery in the art that does not react with the cathode active material” [0149] such that the protective layer is specifically for the anode and the solid electrolyte is specifically for the cathode) and form a layered structure (“sequentially stacked on the protective layer 21 upon one another” [0144]), and
wherein the first solid phase electrolyte faces the positive electrode (“cathode 23 may be on the solid electrolyte 22b.” [0144] and Fig. 2) and the second solid phase electrolyte faces the negative electrode (“a protective layer 21 on a lithium metal anode 20” [0144] and Fig. 2),
wherein the second solid phase electrolyte comprises a second organic solvent having dielectric constant of 20 or less (“a polymer ionic liquid” [0095] where “the polymer ionic liquid may include a low-molecular weight polymer … The low-molecular weight polymer may be a glyme. Non-limiting examples of the glyme are … tetraethyleneglycol dimethyl ether (tetraglyme )” [0136] such that tetraglyme has a dielectric constant that is less than 20), a second lithium salt (“nitrogen-containing additive in the protective layer may be at least one selected from LiNO3 and Li3N” [0056]), a second polymer formed by polymerization (“protective layer of the lithium metal battery according to any of the above-described embodiments may include a polymer. The polymer may be at least one copolymer selected from … a block copolymer” [0062] where “the block copolymer may be at least one selected from a diblock copolymer (A-B) and a triblock copolymer (A-B-A' or B-A-B'). The blocks A and A' are a plurality of first polymer blocks forming a structural domain, and the blocks B and B' are second polymer blocks” [0072]) of a second crosslinkable monomer (“block copolymer” [0072]) and a second inorganic particle (“the protective layer may further include at least one selected from an inorganic particle” [0095]).
Ryu does not disclose wherein the first solid phase electrolyte comprises a first organic solvent having dielectric constant of 30 or more, a first lithium salt, a first polymer formed by polymerization of a first crosslinkable monomer and a first inorganic particle.
However, Zaghib discloses an electrochemical device for a lithium-sulfur battery (“Li-S electrochemical cell” [0048]) that comprises a positive electrode ([0072]) and an electrolyte complex (“solid electrolyte of the invention may consist of one single layer or of 2 or more layers” [0067]) that comprises a first solid phase electrolyte (“polymer” Fig. 2b) and a second solid phase electrolyte (“passivation layer” Fig. 2b) wherein the first solid phase electrolyte faces the positive electrode (Fig. 2b – the ‘polymer’ layer is disposed adjacent to the positive electrode). Zaghib teaches wherein the first solid phase electrolyte comprises a first organic solvent having dielectric constant of 30 or more (“acetonitrile” [0104], which has a dielectric constant of 36), a first lithium salt (“Lithium salt” [0065]), a first polymer formed by polymerization (“polymer consists of a block copolymer composed of at least one lithium-ion solvating segment A and at least one cross-linkable segment B” [0058]) of a first crosslinkable monomer (“Cross-linkable poly( ethylene oxide) polymer” [0104], ‘Example 2’ and similarly done in Examples 3-4, as well as Examples 5-13 where the sulfur-composite material was changed, and Examples 15-17 where the inorganic particle was changed) and a first inorganic particle (“Silica” [0106], ‘Example 2’ and similarly done in Examples 3-4, as well as Examples 5-13 where the sulfur-composite material was changed, and Examples 15-17 where the inorganic particle was changed). Zaghib further teaches that the electrochemical devices utilizing this first solid phase electrolyte shows improved coloumbic efficiency with very low polysulfide shuttle reaction ([0052], Fig. 5).
Therefore, it would have been obvious for a person of ordinary skill in the art to replace first solid phase electrolyte of Ryu with the first solid phase electrolyte taught in Zaghib wherein the first solid phase electrolyte comprises a first organic solvent having dielectric constant of 30 or more, a first lithium salt, a first polymer formed by polymerization of a first crosslinkable monomer and a first inorganic particle, in order to achieve improved coloumbic efficiency with very low polysulfide shuttle reaction in the electrochemical device of Ryu.
Regarding claim 3, modified Ryu discloses all the limitations for the electrochemical device as set forth in claim 1 above, and wherein the first organic solvent is selected from the group consisting of sulfone-based organic solvent, nitrile-based organic solvent (Zaghib “acetonitrile” [0104]), carbonate-based organic solvent and gamma-butyrolactone.
Regarding claim 4, modified Ry discloses all the limitations for the electrochemical device as set forth in claim 1 above, and wherein the first lithium salt is at least one selected from the group consisting of lithium bis(trifluoromethane sulfonyl)imide (Zaghib “Lithium salt is represented by … an anion selected from … (CF3SO2)2N (TFSI)” [0065]), lithium bis(fluorosulfonyl)imide, lithium perchlorate (Zaghib “Lithium salt is represented by … an anion selected from … ClO4-“ [0065]), lithium hexafluoroarsenate (Zaghib “Lithium salt is represented by … an anion selected from … AsF6-,” [0065]), lithium tetrafluoroborate (Zaghib “Lithium salt is represented by … an anion selected from … BF4 -,” [0065]), lithium hexafluorophosphate (Zaghib “Lithium salt is represented by … an anion selected from … PF6-,” [0065]), lithium hexafluoroantimonate, lithium difluoromethane sulfonate, lithium aluminate, lithium tetrachloroaluminate, lithium chloride (Zaghib “Lithium salt is represented by … an anion selected from … ClO4-“ [0065]), lithium iodide, lithium bis(oxalate)borate, and lithium trifluoromethane sulfonyl imide.
Regarding claim 6, modified Ryu discloses all the limitations for the electrochemical device as set forth in claim 1 above, and wherein the first inorganic particle is at least one selected from the group consisting of alumina (A12O3) (Zaghib [0018]), silicon dioxide (SiO2) (Zaghib [0018]), titanium dioxide (TiO2) (Zaghib [0018]), barium titanate (BaTiO3), lithium oxide (Li2O), lithium fluoride (LiF), lithium hydroxide (LiOH), lithium nitride (Li3N), barium oxide (BaO), sodium oxide (Na2O), lithium carbonate (Li2CO3), calcium carbonate (CaCO3), lithium aluminate (LiAlO2), strontium titanate (SrTiO3), tin oxide (SnO2), cerium oxide (CeO2), magnesium oxide (MgO), nickel oxide (NiO) calcium oxide (CaO), zinc oxide (ZnO), zirconium dioxide (ZrO2), and silicon carbide (SiC).
Regarding claim 7, modified Ryu discloses all the limitations for the electrochemical device as set forth in claim 1 above, and wherein a thickness of the first solid phase electrolyte is 100 µm or less (Zaghib “The thickness of the dry film is preferably controlled between 10 μm and 100 μm, preferably between 20 μm and 50 μm” [0071]).
Regarding claim 9, modified Ryu discloses all the limitations for the electrochemical device as set forth in claim 1 above, and wherein the second organic solvent is selected from the group consisting of ether-based organic solvent (Ryu “a polymer ionic liquid” [0095] where “the polymer ionic liquid may include a low-molecular weight polymer … The low-molecular weight polymer may be a glyme. Non-limiting examples of the glyme are … tetraethyleneglycol dimethyl ether (tetraglyme )” [0136]), tetrahydrofuran and dioxolane.
Regarding claim 11, modified Ryu discloses all the limitations for the electrochemical device as set forth in claim 1 above, and wherein the second crosslinkable monomer is at least one selected from the group consisting of polyethylene glycol diacrylate (Ryu “polyethylene glycol diacrylate” [0078]), triethylene glycol diacrylate, trimethylolpropane ethoxylate triacrylate, and bisphenol A ethoxylate dimethacrylate.
Regarding claim 12, modified Ryu discloses all the limitations for the electrochemical device as set forth in claim 1 above, and wherein the first inorganic particle is at least one selected from the group consisting of alumina (A12O3) (Ryu [0098]), silicon dioxide (SiO2) (Ryu [0098]), titanium dioxide (TiO2) (Ryu [0098]), barium titanate (BaTiO3) (Ryu [0098]), lithium oxide (Li2O), lithium fluoride (LiF), lithium hydroxide (LiOH), lithium nitride (Li3N), barium oxide (BaO), sodium oxide (Na2O), lithium carbonate (Li2CO3), calcium carbonate (CaCO3), lithium aluminate (LiAlO2), strontium titanate (SrTiO3), tin oxide (SnO2), cerium oxide (CeO2), magnesium oxide (MgO), nickel oxide (NiO) calcium oxide (CaO), zinc oxide (ZnO) (Ryu [0098]), zirconium dioxide (ZrO2), and silicon carbide (SiC).
Regarding claim 13, modified Ryu discloses all the limitations for the electrochemical device as set forth in claim 1 above, and wherein a thickness of the first solid phase electrolyte is 100 µm or less (“to a thickness of about 3 μm” [0195]).
Regarding claim 15, modified Ryu discloses all the limitations for the electrochemical device as set forth in claim 1 above, and wherein an interfacial resistance between the electrolyte complex and the positive or negative electrode is reduced by integration of the electrolyte complex and the positive or negative electrode (Ryu “the solid electrolyte may be any electrolyte available for a lithium battery in the art that does not react with the cathode active material” [0149], and “an interfacial resistance at about 25° C. of the protective layer with respect to the lithium metal … may be about 10% or more smaller than the resistance of bare lithium metal” [0140]).
Regarding claim 17, modified Ryu discloses all the limitations for the electrochemical device as set forth in claim 1 above, and wherein the first organic solvent has a dielectric constant of 30 to 200 (Zhagib “acetonitrile” [0104], which has a dielectric constant of 36).
Regarding claim 19, modified Ryu discloses all the limitations for the electrochemical device as set forth in claim 1 above, and wherein the second organic solvent has a dielectric constant of 7.7 (Ryu “a polymer ionic liquid” [0095] where “the polymer ionic liquid may include a low-molecular weight polymer … The low-molecular weight polymer may be a glyme. Non-limiting examples of the glyme are … tetraethyleneglycol dimethyl ether (tetraglyme )” [0136] such that tetraglyme has a dielectric constant of 7.7).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2017/0062829 A1) in view of Zaghib (US 2016/0149261 A1) as applied to claim 1 above, and further in view of Ogihara et al (DE 102014207233 A1). Hereinafter referred to as Ogihara.
Regarding claims 5 and 10, modified Ryu discloses all the limitations for the electrochemical device as set forth in claim 1 above, but does not disclose wherein the first crosslinkable monomer is at least one selected from the group consisting of polyethylene glycol diacrylate, triethylene glycol diacrylate, trimethylolpropane ethoxylate triacrylate, and bisphenol A ethoxylate dimethacrylate, and
wherein the second lithium salt is at least one selected from the group consisting of lithium bis(trifluoromethane sulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium perchlorate, lithium hexafluoroarsenate, lithium tetrafluoroborate, lithium hexafluorophosphate, lithium hexafluoroantimonate, lithium difluoromethane sulfonate, lithium aluminate, lithium tetrachloroaluminate, lithium chloride, lithium iodide, lithium bis(oxalate)borate, and lithium trifluoromethane sulfonyl imide.
However, Ogihara discloses an electrochemical device (“lithium cell” [0008]) that comprises a solid phase electrolyte (“electrolyte gel” [0008]) that comprises an organic solvent (“nonaqueous polar solvent” [0024]), a lithium salt (“conductive lithium ion salts such as lithium hexafluorophosphate LiPF6, lithium tetrafluoroborate LiBF4 … can be used as the electrolyte solution.” [0029]), a polymer formed by polymerization of a crosslinkable monomer (“polymerizing polymerizable monomers (containing unsaturated groups such as C=C double bonds)” [0024]), and an inorganic particle (“glass fibers, for example, can be used as suitable fibers for the electrolyte gel” [0014]). Ogihara teaches wherein the crosslinkable monomer is at least one selected from the group consisting of polyethylene glycol diacrylate, triethylene glycol diacrylate (“triethylene glycol diacrylate” [0024]), trimethylolpropane ethoxylate triacrylate (“trimethylolpropane triacrylate” [0024]), and bisphenol A ethoxylate dimethacrylate. Ogihara teaches that this crosslinkable monomer forms non-combustible solid phase electrolytes with the organic solvent and the lithium salt ([0030]).
Therefore, it would have been obvious to modify the first crosslinkable monomer of modified Ryu by selecting it to be at least one from the group consisting of polyethylene glycol diacrylate, triethylene glycol diacrylate, trimethylolpropane ethoxylate triacrylate, and bisphenol A ethoxylate dimethacrylate, in order to achieve a non-combustible first solid phase electrolyte that uses select groups for the first organic solvent and the first lithium salt.
Furthermore, Ogihara teaches wherein the lithium salt is at least one selected from the group consisting of lithium bis(trifluoromethane sulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium perchlorate, lithium hexafluoroarsenate, lithium tetrafluoroborate (“lithium tetrafluoroborate LiBF4” [0029]), lithium hexafluorophosphate (“lithium hexafluorophosphate LiPF6” [0029]), lithium hexafluoroantimonate, lithium difluoromethane sulfonate, lithium aluminate, lithium tetrachloroaluminate, lithium chloride, lithium iodide, lithium bis(oxalate)borate, and lithium trifluoromethane sulfonyl imide. Ogihara teaches that this select group of lithium salts forms the solid phase electrolyte in a particularly simple manner, ensuring a good electrical separation of the positive electrode and the negative electrode of the electrochemical device while maintaining high lithium ion conductivity in the electrochemical device ([0024]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the second lithium salt of modified Ryu by selecting it to be at least one from the group consisting of lithium bis(trifluoromethane sulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium perchlorate, lithium hexafluoroarsenate, lithium tetrafluoroborate, lithium hexafluorophosphate, lithium hexafluoroantimonate, lithium difluoromethane sulfonate, lithium aluminate, lithium tetrachloroaluminate, lithium chloride, lithium iodide, lithium bis(oxalate)borate, and lithium trifluoromethane sulfonyl imide, in order to form the second solid phase electrolyte in an efficient manner, which ensures good electrical separation of the positive electrode and the negative electrode of the electrochemical device while maintaining high lithium ion conductivity in the electrochemical device.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2017/0062829 A1) in view of Zaghib (US 2016/0149261 A1) as applied to claim 1 above, and further in view of Azumaguchi et al (JP 1997251862 A, or JPH02951862 A). Hereinafter referred to as Azumaguchi.
Regarding claim 18, modified Ryu discloses all the limitations for the electrochemical device as set forth in claim 1 above, but does not disclose wherein the first organic solvent has a dielectric constant of 95.
However, Azumaguchi discloses an organic solvent for an electrochemical device (“organic electrolyte secondary battery” [0014]). Azumaguchi teaches wherein the organic solvent has a dielectric constant of 95 (“The most preferred ester is ethylene carbonate with a dielectric constant of 95” [0019]), and that the organic solvent with this dielectric constant improves its solubility, conductivity, and capacity ([0018]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the first organic solvent of modified Ryu in view of Azumaguchi wherein the first organic solvent has a dielectric constant of 95 in order to achieve a first organic solvent with improved solubility, conductivity, and capacity.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721